ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
Axxon International, LLC                     ) ASBCA Nos.        61224, 61268, 61625
                                             )
Under Contract No.   W912DW-16-P-0136        )

APPEARANCE FOR THE APPELLANT:                   Eric Lee, Esq.
                                                 Lee & Amtzis, P.L.
                                                 Boca Raton, FL

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Stacy J. Kassover, Esq.
                                                Tristan S. Brown, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Seattle

                                                Alexandria M. Pollack, Esq.
                                                 Engineer Trial Attorney
                                                 U.S. Army Engineer District, Kansas City

                             ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

      Dated: October 29, 2020



                                                HEIDI L. OSTERHOUT
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61224, 61268, 61625,
Appeals of Axxon International, LLC, rendered in conformance with the Board’s
Charter.

      Dated: October 29, 2020


                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2